Citation Nr: 0021586	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-23 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
fistulas, status post multiple fistulectomies.

2.  Entitlement to service connection for a skin rash of the 
hands, feet, groin, legs and buttocks.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972 and from June 1972 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1995 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for fistulas and service connection for a skin 
rash were denied.  During the pendency of this appeal, the RO 
granted service connection for pseudofolliculitis barbae of 
the face and neck; however, service connection remained 
denied for a skin rash of the hands, feet, groin, legs, and 
buttocks.  

The veteran also appeals a March 1998 rating action, wherein, 
inter alia, entitlement to nonservice connected pension 
benefits was denied. 

In July 1998, the Board remanded the issues of entitlement to 
service connection for fistulas and a skin disability, other 
than pseudofolliculitis barbae of the face and neck to RO.  
The purpose of the aforementioned remand was to afford the 
veteran a hearing before a Member of the Board.  In August 
1998, the veteran submitted a written withdraw of his request 
for a hearing.  

The matter was returned to the Board, and in June 1999, the 
Board remanded the case again to the RO to obtain records 
from the Social Security Administration (SSA).  Subsequently, 
the veteran requested a videoconference hearing before a 
Member of the Board.  Accordingly, in March 2000, the case 
was remanded to the RO so that a videoconference hearing 
could be scheduled.  In May 2000, the veteran was afforded a 
Travel Board hearing before the undersigned Member of the 
Board.  

The Board notes that in an April 2000 Statement in Support of 
Claim, the veteran expressed his contention that service 
connection was warranted for a groin disability as well as a 
back disability.  As these matters are not properly before 
the Board, they are referred to the RO for further 
development, as necessary.


REMAND

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded, i.e., that it is plausible.  
If he has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As an initial 
matter, the Board finds that the veteran's claim for 
nonservice connected pension benefits is well grounded.  
However, certain development must be completed even before 
the matter of well-groundedness of the veteran's claims for 
service connection are considered. 

Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In June 1999, the 
Board remanded the case to the RO to obtain copies of 
pertinent SSA records to include "all medical records."  In 
July 1999, the RO received a copy of a June 1999 SSA decision 
from the veteran; however, the medical records that were 
relied on by the SSA when rendering the decision were not 
included.  In particular, the Board notes that the SSA 
decision references a June 1998 consultative medical 
disability evaluation performed by William Hall, M.D.  A 
report of this evaluation is not presently associated with 
the veteran's claims folder.  While the RO attempted to 
obtain a complete copy of the SSA records, the Board is of 
the opinion that another effort should be made to obtain the 
relevant medical records.

Additionally, the SSA decision refers to treatment received 
from VA subsequent to June 1998.  A review of the claims 
folder indicates that these recent VA treatment records are 
not associated with the claims folder.  On the contrary, the 
most recent VA treatment records currently associated with 
the claims folder are dated in May 1998.  The procurement of 
such pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id. 

With regard to the veteran's claim of entitlement to service 
connection for a dental condition, the Board notes that 
service connection was denied by means of a February 1999 
rating action; however, the evidence does not show that the 
veteran was notified of this decision at the time.  In April 
2000, the veteran filed a notice of disagreement with that 
rating decision.  Appropriate VA regulations provide that, 
except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  Questions as to timeliness or adequacy of response 
shall be determined by the Board of Veterans' Appeals.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 20.302 
(1999).  In the present case, as the evidence does not show 
that the veteran received notice of the February 1999 rating 
decision, the Board must find that his April 2000 notice of 
disagreement was timely filed.  Accordingly, further 
development of the case is required.  Specially, it is 
imperative that a statement of the case be issued for those 
issues which the veteran appeals.  See 38 C.F.R. § 20.201 
(1999).  Under the Court's holding in Manlincon v. West, 12 
Vet. App. 238 (1999), the notice of disagreement initiated 
review by the Board of the RO's denial of the claim, and the 
case must be remanded to have the RO issue a Statement of the 
Case regarding the appealed claims. 

Accordingly, for the reasons set forth above, this case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(both private and VA) who treated the 
veteran for any of his disabilities since 
May 1998.  This request should include 
the material identified in the June 1998 
SSA decision.  After securing the 
necessary release, the RO should obtain 
these records.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim, if possible.

3.  Following completion of the above, 
the RO should review the claims on 
appeal.  If the claims remain denied, 
either in whole or in part, a 
supplemental statement of the case should 
be issued to the appellant, and he should 
be given an opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate review.


The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




